

115 HR 5257 IH: Secure Communities and Safe Schools Act
U.S. House of Representatives
2018-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5257IN THE HOUSE OF REPRESENTATIVESMarch 13, 2018Mrs. Demings (for herself and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo amend the Homeland Security Act of 2002 to prohibit the expenditure of certain grant funds to
			 purchase firearms, and for other purposes.
	
 1.Short titleThis Act may be cited as the Secure Communities and Safe Schools Act. 2.Prohibition on expenditure of certain Homeland Security grant funds to purchase firearmsSubsection (b) of section 2008 of the Homeland Security Act of 2002 (6 U.S.C. 609) is amended by adding at the end the following new paragraph:
			
 (6)FirearmsA grant awarded under section 2003 or 2004 may not be used to purchase firearms and firearms accessories, such as ammunition, including for use by teachers..
		